FITZSIMONS, J.
The attachment granted herein upon its face shows that it was issued for the _ reason that it appears that defendant has assigned and transferred his property with intent to defraud his creditors. Such an attachment cannot stand, for the reason that it fails to state the ground upon which it was issued. See Hale v. Prote, 75 Hun, 13, 26 N. Y. Supp. 950, and Johnson v. Buckel, 65 Hun, 601, 20 N. Y. Supp. 566. The motion to vacate said attachment should have been granted. Order appealed from reversed, and the warrant of attachment herein vacated with costs to appellant.